DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21-22 objected to because of the following informalities:  Claim 21 and 22 are identical.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 30, it is unclear whether the applicant intends the primary communications channel to be part of the high speed network or distinct from it.
In regards to claim 33, it is unclear what the applicant means by “after that which would occur..” relative to the message transmission falling.  Does the applicant mean the occurrence to be the message transmission falling?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 and 19-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stephens et al. (WO 2015/185726 A2).
In regards to claim 1, Stephens et al. (WO 2015/185726 A2) teaches, a method, comprising: receiving a message from a primary communication channel at a receiving station (see page 55, lines 19-21, the system may be configured to transmit data through a high bandwidth communication link and status update messages through a low bandwidth communications link with low latency); detecting a message boundary of the through a parity check code in combination with an error correction scheme (see page 34, figure 10 and lines 9-18; the CRC can be used to detect errors for various communication link types and the FEC code may be used to correct errors in received data); and wherein the message has an integer number of modulated symbols (see page 36, lines 10-14, Constellation Mapping, specifically QPSK symbol mapping).
In regards to claim 2, Stephens teaches, wherein the primary communication channel includes a low bandwidth, low latency communication link (see page 55, lines 
In regards to claim 3, Stephens teaches, wherein the primary communication channel includes a high frequency radio channel (see page 6, lines 30-31, the frequency diversity techniques are used for uplink and/or downlink communications).
In regards to claims 4-5 and 7, Stephens teaches, receiving the message through a message data stream that includes user data and fill data wherein the user data is encoded in an asynchronous manner in the message data stream (see page 55, lines 10-11; sensory data may also be communicated to various devices synchronously or asynchronously; see page 78, lines 5-7; If there is insufficient payload data to fill the entire block, then there may be one MAC Data frame followed by a MAC Fill frame) and wherein the fill data includes a pseudorandom binary sequence (PRBS) (see page 35, lines 23-24; the scrambling sequence may be obtained from a length-31 pseudo random bit sequence (PRBS)).
In regards to claim 6, Stephens teaches, maintaining a signal lock on the message data stream through the fill data (see page 78, lines 5-7; If there is insufficient payload data to fill the entire block, then there may be one MAC Data frame followed by a MAC Fill frame).
In regards to claim 8, Stephens teaches, wherein the fill data includes a version of the PRBS modified by the parity check code and the error correction scheme (see figure 10, and pages 34-35, the CRC discussion on with respect to step 510, the 
In regards to claims 9-11, Stephens teaches, detecting a false message with the version of the PRBS and wherein the version of the PRBS has been modified to fail a parity check code test and wherein the version of the PRBS has been modified to fail an error correction scheme test (see pages 35-36, lines 15-28 on page 35 and lines 1-6 on page 36, the system monitoring configured to further monitor/detect attempts to interfere with the system, for example, attempts to intercept signals, to provide false signals, signal jamming, denial of service attacks, etc. and the scrambling sequence obtained from the PRBS).
In regards to claim 12, Stephens teaches, wherein the parity check code includes a checksum (see page 19, lines 17-19; The data provided by the system may, in some embodiments, contain additional information, such as header information, that may be utilized to provide additional information for tracking, routing, checksum, order, error checking, etc.).
In regards to claims 13-14, Stephens teaches, wherein the parity check code includes a cyclic redundancy check (CRC) and wherein the error correction scheme includes forward error correction (FEC) (see page 34, figure 10 and lines 9-18; the CRC can be used to detect errors for various communication link types and the FEC code may be used to correct errors in received data).
In regards to claims 15-16, Stephens teaches, wherein the error correction scheme includes a convolution code scheme (see page 34, lines 17-18; the system is configured to apply a FEC with a convolutional code of rate 1/2, with a constraint length 
In regards to claim 19, Stephens teaches, a method, comprising: encoding a message data stream with user data and fill data (see page 55, lines 10-11; sensory data may also be communicated to various devices synchronously or asynchronously; see page 78, lines 5-7; If there is insufficient payload data to fill the entire block, then there may be one MAC Data frame followed by a MAC Fill frame); and modifying the fill data to reduce a chance of false message detection (see pages 35-36, lines 15-28 on page 35 and lines 1-6 on page 36, the system monitoring configured to further monitor/detect attempts to interfere with the system, for example, attempts to intercept signals, to provide false signals, signal jamming, denial of service attacks, etc. and the scrambling sequence obtained from the PRBS).
In regards to claim 20, Stephens teaches encoding the message data stream with a parity check code in combination with an error correction scheme (see page 34, figure 10 and lines 9-18; the CRC can be used to detect errors for various communication link types and the FEC code may be used to correct errors in received data).
In regards to claims 21-22, Stephens teaches, creating a modified version of the fill data in which the modified version fails a test for the parity check code (see page 34, figure 10 and lines 9-18; the CRC can be used to detect errors for various communication link types and the FEC code may be used to correct errors in received data; the error detection in the CRC reads on failing the parity check test).
In regards to claim 23. Stephens teaches, wherein the fill data includes a pseudorandom binary sequence (PRBS) (see page 35, lines 23-24; the scrambling sequence may be obtained from a length-31 pseudo random bit sequence (PRBS)).
In regards to claim 24, Stephens teaches, wherein the fill data includes a version of the PRBS modified by the parity check code and the error correction scheme (see figure 10, and pages 34-35, the CRC discussion on with respect to step 510, the subsequent use of FEC code and subsequent obtaining of the scrambling sequence from a length-31 pseudo random bit sequence (PRBS)).
In regards to claim 25, Stephens teaches, wherein the parity check code includes a checksum (see page 19, lines 17-19; The data provided by the system may, in some embodiments, contain additional information, such as header information, that may be utilized to provide additional information for tracking, routing, checksum, order, error checking, etc.).
In regards to claims 26-27, Stephens teaches, wherein the parity check code includes a cyclic redundancy check (CRC) and wherein the error correction scheme includes forward error correction (FEC) (see page 34, figure 10 and lines 9-18; the CRC can be used to detect errors for various communication link types and the FEC code may be used to correct errors in received data).
In regards to claim 28, Stephens teaches, transmitting the message data stream from a transmission station (see figures 1-2; the transmitting from a transmission station is implied since the base station and mobile terminals are present).
In regards to claim 29, Stephens teaches, maintaining a signal lock on the message data stream through the fill data (see page 78, lines 5-7; If there is insufficient .
Claim(s) 30-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babich (US Patent 9136938 b1).
The applied reference has a common inventor (Babich) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claim 30, Babich (US Patent 9136938 b1) teaches, a method, comprising: receiving a user data packet from a high speed network at a transmission station (see figure 1, the message exchange between first node 112 and second node 116); calculating a message transmission time for the user data packet across a primary communication channel (see column 8, lines 32-34, link A with is cellular/wireless requires additional time to transfer data packets 1116, 1117 and 1118 when compared to fiber link B); calculating an inter-message transmission time between user data 
In regards to claim 31, Babich teaches, accepting the user data packet for transmission over a primary communication channel when a message transmission time is less than or equal to an inter-message transmission time (see column 8, lines 32-34, link A with is cellular/wireless requires additional time to transfer data packets 1116, 1117 and 1118 when compared to fiber link B ; and see column 8, lines 35-37, in other scenarios link B will take longer to transmit a packet than link A).
In regards to claim 32, Babich teaches, transmitting a message including the user data across the primary communication channel (see the transfer of data packets 1116, 1117 and 1118).
In regards to claim 33, Babich teaches, rejecting the user data packet for transmission over a primary communication channel when the completion of the message transmission falls after that which would occur by sending the message over other communication channels (see the process of figure 16; see column 11, lines 50-52; when the system is waiting for an even, a steady stream of null data is transmitted until an event occurs).
In regards to claim 34, Babich teaches, transmitting a message including the user data across a backend communication channel (see column 8, lines 1-15; the 
In regards to claim 35, Babich teaches, wherein the user data packet concerns a transaction for a financial instrument (see column 10, lines 30-32; trades executed by financial exchanges).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens as stated above further in view of Jiang et al. (US Publication 2019/0379485 A1).
In regards to claims 17-18, Stephens teaches all the limitations of the parent claims as stated above.  
However, Stephens fails to teach, wherein the error correction scheme includes a block code scheme and wherein the error correction scheme includes a turbo block code scheme.
Jiang et al. (US Publication 2019/0379485 A1) however teaches, wherein the error correction scheme includes a block code scheme and wherein the error correction 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of turbo block codes as taught by Jiang for the forward error correction from Stephens.  The motivation to make a wireless channel more resilient by reducing interference and fading that wireless channels are especially susceptible to.
Relevant Prior Art
Prior art Narsimhan et al. (WO 2017/031469 A1) teaches the use of mobile and ecommerce backend network for payment transactions (see figure 3).
Prior art Hughes et al. (US Publication 2016/0218947 a1) teaches creating virtual overlay networks across multiple networks (see figure 1 and figure 13 for example).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466